DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Claims 1, 12 and 23 have been amended and no claims were canceled and/or added. Therefore, claims 1-3, 5-10, 12-14, 16-21 and 23 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 5-6, 9, 10, 12, 13, 16-17, 20, 21 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Tatourian et al. (Tatourian; US 2018/0188738) in view of Das et al. (Das; US 2019/0297526). 
For claim 1, Tatourian discloses a method at a computing device [E.g. 0023: vehicle on-board computer] within an Intelligent Transportation System [E.g. 0034; traffic management system], the method comprising:
E.g. 0023, 0034, 0037, 0016; detecting a traffic event such as accident, traffic hazard, etc.]; 
determining no fixed roadside unit is available from the computing device [E.g. 0023: determining if an RSU is broken or unavailable];
upon determining that no roadside unit is available, establishing an Internet Protocol connection from the computing device to a network node [E.g. 0023; the onboard computer send its collected data to TMS 241 in cloud 240 through internet protocol connection, 0025-0033, 0059]; and
sending a traffic event message from the computing device to the network node, the traffic event message providing information for the traffic event [E.g. 0023; the on-board computer send the traffic event to traffic management system 241].
Tatourian fails to expressly disclose wherein the determining no fixed roadside unit is available is based on at least one of a broadcast message from a fixed roadside unit indicating a congestion status, or a number of messages destined from the roadside unit being above a threshold.
However, as shown by Das, it was well known in the art of vehicle networks that to include determining that no fixed roadside unit is available is based on at least one of a broadcast message from a fixed roadside unit indicating a congestion status, or a number of messages destined from the roadside unit being above a threshold [E.g. 0006: the roadside unit, in response to receiving a threshold number of switch request message from different ones of the plurality of vehicles over a threshold period of time, broadcasts a directive message to the first set of the plurality of vehicles in the first communication group. The directive message causing the first set of the plurality of vehicles to change parameters of broadcasting the safety messages, 0030: the 
It would have been obvious to one of ordinary skill in the art of communication before the effective filling date of the claimed invention modify Tatourian with the teaching of Das in order to enable travelling vehicles to know that communication with a roadside unit is congested and that the communication means should be changed and thereby reduce communication overload and improve the overall system, also it is merely combining prior art elements according to known methods to yield predictable results.
For claim 2, Tatourian discloses wherein the detecting is based on parameter provisioned at the computing device [E.g. 0045: the camera 211 on the vehicle 210 has an on-board processor, and may be coupled to a database that contains motion properties such as velocity and jitteriness. It should be noted that object identification may include identifying that an object is present, and correlating its physical and motion characteristics, without attempting to identify the actual object type. The database may contain parameters for objects that identify whether it should be avoided, or is harmless. Object detection and motion analysis may be performed in the camera assembly, 0023, 0025-0026].
For claim 5, although Tatourian in view of Das fails to expressly disclose wherein the determining no fixed roadside unit is available is based on a message from the fixed roadside unit indicating the fixed roadside unit has no capacity for further messages, Tatourian in view of Das teaches determining that no fixed roadside unit is available is based on that the roadside is unavailable, broken and/or being in a congestion status [E.g. Tatourian, 0023; see analysis of claim 1]. However, determining that no fixed roadside unit is available based on a message from 
For claim 6, Tatourian discloses wherein the determining no fixed roadside unit is available is based on configuration parameter at the computing device [E.g. 0023; the on-board computer can determine when an RSU is broken or unavailable based on a configuration parameter that was set at the on-board computer].
For claim 9, although Tatourian fails to expressly disclose wherein the detecting uses a first radio technology and the sending uses a second radio technology, Tatourian teaches the detecting uses a first technology [E.g. 0023, 0034, 0037, 0016; camera ]; and the sending uses a second radio technology [E.g. 0023, 0033-0039, 0025, 0016]. However, having the detecting using a first radio technology fails to yield unexpected result; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tatourian to use a first radio technology in detecting in order to satisfy needs and/or environment requirement, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Tatourian.
For claim 10, wherein the network node is a traffic management gateway [Fig. 2: Traffic management system 241, 0034, and 0046].
For claim 12, is interpreted and rejected as discussed with respect to claim 1.

For claim 16, is interpreted and rejected as discussed with respect to claim 5.
For claim 17, is interpreted and rejected as discussed with respect to claim 6.
For claim 20, is interpreted and rejected as discussed with respect to claim 9.
For claim 21, is interpreted and rejected as discussed with respect to claim 10.
For claim 23, is interpreted and rejected as discussed with respect to claim 1.

4.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian in view of Das and further in view of Tandai et al. (Tandai; US 2017/0347367).
	For claim 3, Tatourian in view of Das fails to expressly disclose wherein the detecting is based on a Basic Safety message received from a second computing device.
However, as shown by Tandai, it was well known in the art of vehicles network that detecting a traffic event can be based on a basic safety messages received from a second computing device [E.g. 0004, 0030, 0034-0035, Fig. 1].
It would have been obvious to one of ordinary skill in the art of communication before the effective filling date of the claimed invention modify Tatourian in view of Das with the teaching of Tandai in order to enable the vehicles to share traffic information with each other and thereby improve the overall traffic system, also it is merely combining prior art elements according to known methods to yield predictable results.
	For claim 14, is interpreted and rejected as discussed with respect to claim 3.

5.	Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tatourian in view of Das and further in view of Song et al. (Song; US 2016/0323233).

However, as shown by Song, it was well known in the art of vehicles network to receive, at a computing device, a configuration message, the configuration message reconfiguring at least one of: traffic event parameters [E.g. 0095, 0041-0044, 0063-0065, 0107, 0011]; traffic event reporting frequency; authentication parameters; authorization parameters; an address of the network node; or enabling or disabling the sending of traffic events [E.g. 0095, 0041-0044, 0063-0065, 0107, 0011].
It would have been obvious to one of ordinary skill in the art of communication before the effective filling date of the claimed invention modify Tatourian in view of Das with the teaching of Song in order to enable modifying the traffic event parameter and thereby enable changing related traffic data needed to be monitored according to different users, also it is merely combining prior art elements according to known methods to yield predictable results.
For claim 8, Song further teaches wherein the configuration message contains traffic event parameters, the traffic event parameters defining which traffic events to send a traffic event message for [E.g. 0095, 0041-0044, 0063-0065, 0107, 0011; the configuration includes the traffic event parameter to send traffic event message for].
	For claim 18, is interpreted and rejected as discussed with respect to claim 7.
For claim 19, is interpreted and rejected as discussed with respect to claim 8.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689